Christianson, P.
(further dissenting). Since the foregoing dissent was prepared, a concurring opinion has been written by Justice Goss for the conceded purpose of discussing the dissenting opinion. This procedure is, to say the least, somewhat anomalous, as I believe the books will be searched in vain for another instance where a majority *625bas found it necessary to defend its decision, and I sincerely hope that this procedure will not be deemed a precedent to be followed by this court in the future. This extraordinary proceeding is of itself an admission of the weakness of the conclusions reached by the majority members, and a confession on their part that their former opinion needs defense. I shall not attempt to go into any extended discussion of the cpncurring opinion, as the opinion itself is a sufficient refutation of its contents; and I would not enter into' any discussion thereof whatever, were it not for the fact that some new and novel propositions are asserted therein.
The concurring opinion expresses its approval of the case of McDonald v. Beatty, cited in the dissenting opinion, and disclaims any intention to overrule the holding in that case. It is inconceivable how this can be seriously asserted. The principle announced in McDonald v. Beatty was that a junior or subsequent redemptioner could in no manner question the regularity of a redemption, but that the only person who could successfully question the regulañty thereof was the holder of the certificate of purchase. The doctrine promulgated by the majority in this case is directly to the contrary, still it is asserted by Justice Goss that McDonald v. Beatty is not departed from.
The discussion in the concurring opinion of the present laws in this state regarding redemptions, and the so-called statute of limitations formerly existing in this state, identical with that construed by the supreme court of South Dakota in the case of Spackman v. Gross, indicates not only failure to distinguish the difference existing between the statutes in question, but also a failure to comprehend between the different principles which are involved in the two cases. Under the law construed in Spackman v. Gross, the rights of two classes were involved; first, those of the holder of the certificate; and second, those of subsequent redemptioners, because in the absence of a redemption any person (entitled to do so) might redeem within one year from the date of sale, but a redemption reduced the period in which a subsequent redemptioner might redeem to sixty days after such former redemption was made. Therefore, a redemption made during the year of redemption would limit and restrict the rights of other redemptioners. Under the laws now existing in this state a redemption can in no manner adversely affect the rights of a subsequent redemptioner. Un*626cler no circumstances is the period of redemption limited or restricted by such redemption, — and under certain circumstances the period may be extended; hence, a radically different condition exists. There was a reason for holding as was done by the South Dakota court, that where a party insists upon invoking a short time statute of limitations, and depriving another of a right which he otherwise would have had, that then the party seeking to invoke the statute must show a strict compliance with the terms thereof; but under the present laws of this state that condition does not exist, — and cannot exist as the rights of a subsequent redemptioner cannot possibly be limited or restricted by a former redemption; hence, it is perfectly logical to hold as was done by this court in McDonald v. Beatty, that a subsequent redemptioner is not concerned in, and cannot question, the regularity of a former redemption, and that the only persons concerned are the redemptioner and the holder of the certificate of purchase. In the case of Spackman v. Gross, Johnson’s right to redeem still existed, unless it had been terminated by the prior redemption made by Spackman. In the present case exactly the contrary condition exists, — Fox concededly has no right to redeem unless he predicates such right on the redemption formerly made by Nelson. The contentions of the two parties are diametrically opposite.
The concurring opinion, in discussing the question of estoppel, presents this remarkable proposition: “Can a redemptioner be estopped from exercising his right of redemption, forsooth, because not a lawyer, he made a misstatement concerning the tenure of his holding, the legal effect of what in law constituted his mortgage?” The very assertion that Fox, the president of a National Bank, did not know the difference between a case where he had actual ownership of land, and others where he held it as security for payment of debts due him or his bank, is so absurd that it requires no answer. It is also asserted thát Nelson suffered no injury. This is equally untenable. It should be remembered that Nelson owned all the encumbrances against the land, and that if Fox held as owner, then it was not necessary for Nelson to file any affidavit of the various liens he held, as a redemption by Fox as owner would merely constitute payment of the foreclosure certificate. The trial court found that the Advance Thresher Company’s mortgage had not been paid, and I am satisfied that this finding is *627entirely sustained by tbe evidence, although the testimony on tbis feature of the ease is in such condition tbat it is impossible for anyone to determine tbe exact amount remaining unpaid; but Nelson contends that the amount is somewhere about $1,100. Tbis amount N.elson is precluded from recovering. Tbe trial court found it unnecessary to determine the amount due on tbis mortgage, as it held tbat Fox was not entitled to redeem. If tbe majority desired to do equity, they should at least return the case to the district court and permit the amount due on this mortgage to be determined, and compel Fox to pay this as a part of bis redemption. Tbe concurring opinion says that tbis property was worth upwards of $5,000. There is absolutely no testimony as to the value of the property in tbe record; hence, tbis is a mere conjecture on the part of the writer of the concurring opinion, and not based upon any evidence in the case.
Tbe concurring opinion also intimates tbat an unscrupulous redemptioner might suppress tbe notice of redemption, and intentionally withhold it from record. How could it possibly injure a subsequent redemptioner ? Such redemptioner would have at least as long a time in which to redeem as though the former redemption bad not been made. And tbe law has prescribed exactly what he must pay to effect a redemption, and has designated the sheriff of tbe county as the agent for tbe person entitled to receive the redemption money. This argument in tbe concurring opinion is so fallacious that a mere statement of tbe proposition demonstrates its unsoundness. And in this case it is undisputed that Fox had actual notice of the redemption made by Nelson.
The concurring opinion speaks of an “unscrupulous redemptioner,” and a “forfeiture,” and refers to other matters which can have no application in this case. Tbe only rights forfeited in tbis case are those of Nelson. Under tbe bolding of tbe majority, Fox is given an opportunity to redeem if be sees fit to do so; but if for some reason be does not care to redeem, there is no way whereby tbe defendant can compel him to do so. Plaintiff has not placed one cent where defendant can get it. The decree is one-sided. The option is given to tbe plaintiff. Not only is tbis true, but Fox is also relieved from tbe payment of interest. It is conceded tbat be has never deposited tbe money in a bank for the use of the defendant, nor paid the same into court, and yet tbe majority says, not only that plaintiff shall be *628permitted to redeem, but that, although he has had the use and benefit of the money at all times, still plaintiff shall not be required to pay interest. It should be remembered that under the theory of the plaintiff, the amount required to redeem in this case was not uncertain, but consisted of a definite and fixed amount which he claims to have tendered; hence, even under the common law requirement referred to in Brown v. Smith, 13 N. D. 580, 102 N. W. 171, and contended for by Justice Goss in his concurring opinion, plaintiff should be required to pay interest. Shank v. Groff, 45 W. Va. 543, 32 S. E. 248; Shields v. Lozear, 22 N. J. Eq. 447; Daughdrill v. Sweeney, 41 Ala. 310; Clark v. Neumann, 56 Neb. 374, 76 N. W. 892.
The concurring opinion also criticizes the citation of Brown v. Smith, supra, in the dissenting opinion, and says that that case was an action at law. It will be observed, however, that the holding in that case is based solely upon a construction of the statutes of this state relative to the sufficiency of a tender to effect a redemption from a chattel foreclosure sale. Will it be contended that a statute means one thing in an action at law, and another in an equitable action? A court of equity is not superior to law, but is a creature of the law, and just as much subject to and bound by the laws of this state as a •court of law. One of the maxims of equity is that “equity follows the law.”
I am compelled to adhere to the views expressed in my former dissent, as well as those expressed above, in all of which Chief Justice Fisk fully concurs. .